COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       D. Patrick Smitherman v. Commission for Lawyer Discipline

Appellate case number:     01-13-00635-CV

Trial court case number: 2010-10256

Trial court:               129th District Court of Harris County

        On December 12, 2013, appellee filed a Motion to Dismiss Appeal. The motion requests
dismissal, or, in the alternative, an order for appellant to pay for the complete reporter’s record to
be filed in this appeal. The motion to dismiss is DENIED.
        Appellant, however, is ordered to make arrangements to pay for the remainder of the
reporter’s record requested by appellee within 30 days of the date of this order. TEX. R. CIV. P.
34.5(c)(3). The court reporter is ordered to file the additional portions of the record within 60
days of the date of this order, or notify this Court if payment arrangements have not been made
within 30 days of the date of this order.
       Appellee’s brief will be due 30 days after the date the additional reporter’s record is filed
with the Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: December 19, 2013